Name: Commission Regulation (EEC) No 3272/80 of 16 December 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 80 Official Journal of the European Communities No L 343/9 COMMISSION REGULATION (EEC) No 3272/80 of 16 December 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 19 December 1980 . ! This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1980 . For the Commission Etienne DAVIGNON Member of the Commission (') OJ No L 171 , 4 . 8 . 1970, p . 10 . (2) OJ No L 32, 3 . 2. 1978 , p . 7 . (J) OJ No L 165, 28 . 6 . 1975, p. 45 . (*) OJ No L 32, 3 . 2 . 1978 , p. 10 . No L 343/10 Official Journal of the European Communities 18 . 12. 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 1 . Lemons : \ \\ 1.1  Spain . 1 759 333-58 109-19 252-21 29-22 51 679 118-36 23-40 1.2 (deleted) \\\ \ 1.3  Countries in southern Africa 1 947 369-23 120-86 279-16 32-34 57 202 131-01 25-90 1.4  Other African countries and countries on the \\ I \ Mediterranean 1 673 317-31 103-87 239-91 27-79 49 159 112-59 22-26 1.5  USA 1 889 358-34 117-30 270-93 31-39 55 515 127-15 25-14 1.6  Other countries \ \\ \ 2. Sweet oranges : \ \\ \ 2.1  Countries on the Mediterranean : I\\ 2.1.1  Navels (with the exception of Navel I \ I sanguines), Navelines, Navelates, Saius \\ I I tianas, Vernas, Valencia lates, Maltese I \ - I blondes, Shamoutis, Ovalis, Trovita, I\\II\I Hamlins 1 079 204-70 67-00 1 54-76 17-93 31 712 72-63 14-36 2.1.2  Sanguines and semi-sanguines, including l\\ll\l Navel sanguines and Maltese sanguines . . I II-I\I 2.1.3  Other -(') -(') -(') -(') -(') -(') - (1) -(') 2.2  Countries in southern Africa 682 129-36 42-34 97-81 11-33 20 041 45-90 9-07 2.3  USA -l-lll-l-I 2.4  Brazil  I-l-I  I-I 2.5  Other countries 1 113 211-23 69-14 159-70 18-50 32 724 74-95 14-82 3. Grapefruit and pomelos : ||\\\\ 3.1 (deleted) \\ IIII 3.2  Cyprus, Egypt, Gaza, Israel , Turkey 1 248 236-83 77-52 179-06 20-74 36 691 84-03 16-61 3.3  Countries in southern Africa l-II-I I-II-I I-II- 3.4  USA 1 375 260-84 85-38 197-21 22-85 40 410 92-55 18-30 3.5  Other American countries 1 157 219-51 71-85 165-96 19-23 34 006 77-88 15-40 3.6  Other countries 1 026 194-64 63-71 147-16 17-05 30 155 69-06 13-65 4. Clementines 1 525 289-23 94-67 218-67 25-33 44 808 102-62 20-29 5 . Mandarines, including Wilkins I-I II I 6. Monreales and satsumas 1 094 207-60 67-95 156-95 18-18 32 161 73-66 14-56 7 . Tangerines, tangelos , tangors and other citrus \ fruits falling within subheading 08.02 B of the II II Common Customs Tariff, not elsewhere speci IIil III fied or included 2 096 397-49 130-11 300-53 34-82 61 580 141-04 27-89 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249, 20 . 9 . 1980). 18 . 12. 80 Official Journal of the European Communities No L 343/ 11 Table II : Apples and pears Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 8. Apples : I 8.1  Countries of the southern hemisphere .... -II-I I  8.2  European third countries 864 163-84 53-63 123-87 14-35 25 382 58-13 11-49 8.3  Countries of the northern hemisphere other l IllII|| than European countries 1 853 351-50 115-06 265-75 30-79 54 454 124-72 24-66 9. Pears : \\\ \ 9.1  Countries of the southern hemisphere .... -II-I-I l -l 9.2  European third countries \\\-l\ I 93  Countries of the northern hemisphere other III I\\ L than European countries 2 274 431-25 141-17 326-05 37-78 66 811 153-02 30-25